                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


ADONIS GINN,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 3:18-1322

CSX TRANSPORTATION, INC.,
a Virginia Corporation,
CRAIG S. HELIGMAN, M.D. an individual,
jointly and severally,

                             Defendants.

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is a Motion to Stay Litigation Pending Arbitration filed by

Defendants CSX Transportation, Inc. (“CSXT”) and Craig S. Heligman, M.D. (“Heligman”). Mot.

to Stay, ECF No. 34. The relevant issues have been adequately presented to the Court and are ripe

for review. For the reasons set forth below, the Court DENIES the motion.

                                      I. BACKGROUND

       This case arises out of Plaintiff Adonis Ginn’s August 21, 2017 termination by Defendant

CSXT after approximately eleven years of employment. See Resp. in Opp’n, ECF No. 38, at 1–2.

At the time of his discharge, Plaintiff worked as a Signal Foreman with CSXT’s special

maintenance team in Huntington, West Virginia. Compl., ECF No. 1, at ¶ 10. Plaintiff alleges that

he had “suffered from a right shoulder condition that caused flare-ups with significant pain

radiating to his arm and shoulder blade” for several years prior to his discharge, and that the

condition “began to worsen beginning in February 2017.” Id. at ¶¶ 12–13.
        Over the following months, Plaintiff recalls visiting several doctors for various injuries and

treatments. Id. at ¶¶ 14–24. On July 6, 2017, Plaintiff treated with Shannon Johnson, a chiropractor,

after injuring his back the prior day. Id. at ¶¶ 19, 25. Plaintiff claims he visited Dr. Johnson because

his wife “was already a patient of” hers, and her “office was the most convenient chiropractic

office location” to his home. Id. at ¶ 26. Dr. Johnson concurred with an earlier medical opinion

that his back injury “occurred as a direct result of [his] shoulder condition,” and that he “would be

required to be out of work for approximately two months.” Id. at ¶¶ 27, 29. Plaintiff contacted his

supervisor and advised him of his Dr. Johnson’s opinion, which she independently communicated

to CSXT by filling out a “CSX Medical Department Certification of Ongoing Illness or Injury”

form. Id. at ¶¶ 30–31.

        On July 21, 2017, Plaintiff received a letter from CSXT advising him of a formal

investigation into his injury. Id. at ¶ 34. The investigation focused on allegations that Plaintiff was

“dishonest and attempted to defraud the Company and/or benefits providers when [he], as well as

more than 50 other craft employees, submitted potentially fraudulent documentation” from certain

medical providers, including Dr. Johnson.1 Id. The letter also served as a notice of Plaintiff’s

termination “pending the outcome of the formal investigation.” Id.

        Pursuant to internal grievance procedures mandated by the Railway Labor Act (“RLA”), a

series of “on-property” dispute resolution proceedings began on August 1, 2017. Mem. of Law,

ECF No. 35, at 3. At that point, CSXT conducted an investigative hearing into Plaintiff’s alleged




        1
          CSXT’s investigation into its employees’ alleged fraud stemmed from rumors of
impending furloughs, which the company’s Chief Medical Officer—Defendant Heligman—
believed had prompted approximately sixty employees to seek fraudulent medical diagnoses that
would extend their health and welfare benefits. See Mem. of Law, ECF No. 35, at 2; Resp. in Opp’n,
at 3. 1 As Plaintiff points out, he “was not in any danger of being furloughed by CSXT” at any
point. Resp. in Opp’n, at 3.
                                                  -2-
fraud and formally fired Plaintiff soon after. Id. at 4. Through his union, Plaintiff unsuccessfully

appealed his termination to CSXT’s Director of Labor Relations. Id. After the parties were unable

to resolve their dispute in conference, Plaintiff submitted his claim to the National Railroad

Adjustment Board (“NRAB”) on September 28, 2018 for arbitration proceedings. Id. While NRAB

acknowledged receipt of Plaintiff’s notice on November 28, 2018, no arbitration has been

scheduled to date. Id. at 4; Resp. in Opp’n, at 5.

         On September 27, 2018—fourteen months ago—Plaintiff filed his Complaint in this Court,

alleging violations of the Family Medical Leave Act (“FMLA”), the West Virginia Human Rights

Act (“WVHRA”), and the Railroad Safety Act (“RSA”). Compl., at ¶¶ 50–98. These statutory

claims are distinct from the contractual claims under consideration in Plaintiff’s ongoing

arbitration. On January 17, 2019, the Court entered a Scheduling Order setting trial for January 14,

2020. Scheduling Order, ECF No. 15. On November 13, 2019—just twenty-six days before the

pretrial conference, and well after the close of discovery and the deadline for dispositive motions—

Defendants filed the instant motion to stay proceedings in this matter. Mot. to Stay, at 1. Plaintiff

timely filed his Response in Opposition two weeks later, arguing that this case should be permitted

to proceed to trial as scheduled. Resp. in Opp’n, at 11. The Court considers the parties’ arguments

below.

                                     II. LEGAL STANDARD

         “The grant or denial of a request to stay proceedings calls for an exercise of [a] district

court’s judgment to balance the various factors relevant to the expeditious and comprehensive

disposition of the causes of action on the court’s docket.” Maryland v. Universal Elections, Inc.,

729 F.3d 370, 375 (4th Cir. 2013) (quoting United States v. Ga. Pac. Corp., 562 F.2d 294, 296

(4th Cir. 1977)). “The party seeking a stay must justify it by clear and convincing circumstances



                                                 -3-
outweighing potential harm to the party against whom it is operative.” Williford v. Armstrong

World Indus., Inc., 715 F.2d 124, 127 (4th Cir. 1983). Put somewhat differently, a movant “must

make out a clear case of hardship or inequity in being required to go forward, if there is even a fair

possibility that the stay for which he prays will work damage to someone else.” Id. (quoting Landis

v. N. Am. Co., 299 U.S. 248, 255 (1936)). Ongoing arbitration does not narrow a court’s wide

discretion in deciding whether a stay is warranted in a given case. See Moses H. Cone Mem. Hosp.

v. Mercury Constr. Corp., 460 U.S. 1, 20 n. 23 (1983) (“In some cases . . . it may be advisable to

stay litigation . . . pending the outcome of the arbitration. That decision is one left to the district

court . . . as a matter of its discretion to control its docket.”). With this discretionary framework in

mind, the Court will undertake a review of the instant motion.

                                         III. DISCUSSION

         Defendants ask the Court to stay this entire action pending conclusion of Plaintiff’s

ongoing arbitration proceedings before the NRAB. In considering whether to grant such a motion,

courts consider “(1) the interests of judicial economy; (2) hardship and equity to the moving party

if the action is not stayed; and (3) potential prejudice to the non-moving party.” Tolley v. Monsanto

Co., 591 F. Supp. 2d 837, 844 (S.D.W. Va. 2008). The Court turns to an analysis of each factor

below.

    A. Interests of Judicial Economy

         First, Defendants contend that “principles of . . . efficiency[] and judicial economy favor

awaiting the outcome of arbitration.” Mem. of Law, at 9. The Court finds this argument perplexing.

This case was initiated over fourteen months ago, and—as Plaintiff notes—“Defendants were

aware that [Plaintiff’s] union representation was simultaneously proceeding with the collective

bargaining agreement[’s] . . . grievance procedure” the entire time. Resp. in Opp’n, at 5. While a



                                                  -4-
stay could conceivably have served the interests of efficiency at an earlier point in this litigation,

these interests are now far less compelling than they may once have been. Defendants appear to

admit as much, arguing that “a court may impose a stay pending arbitration if it will help ensure

the discovery process in litigation does not intrude upon the issues which are preempted by the

RLA.” Mem. of Law, at 9. As discovery has already been completed, this consideration no longer

weighs in the Court’s balance.

       Moreover, Plaintiff correctly argues that the Court must fully adjudicate his statutory

claims irrespective of the outcome of the contractual claims he has raised through the arbitration

process. Resp. in Opp’n, at 7. He points to the fact that he seeks damages independent of the

arbitration process, including interest, liquidated damages, attorney fees, punitive damages, and

damages for mental and emotional distress and anguish. Id. at 11. Plaintiff is, of course, correct;

the outcome of arbitration will not resolve this case, and Defendants’ strongest counterargument

is only that “courts take into account whether they may wish to consider any factual findings by

the arbitrator” before making a decision. See Mem. of Law, at 7. Redundancy is hardly an argument

for judicial efficiency; indeed, it suggests quite the opposite. It follows that a stay’s only impact

on judicial economy would be to delay the resolution of this matter rather than hasten it.

   B. Hardship and Equity to the Moving Party

       Defendants do not argue that any hardship or inequity will result if their motion is denied

for the simple reason that no conceivable hardship or inequity will result if their motion is denied.

They do lean heavily on a recent unpublished order from the District of Maryland, wherein a court

stayed an action pending arbitration in similar factual circumstances. See Bell v. CSX Transp., Inc.,

No. 1:18-CV00744-JKB (D. Md. Nov. 19, 2019). They cite to the court’s conclusion that CSXT’s

request was “meritorious,” and argue that this finding should guide the Court’s decision in the



                                                 -5-
instant case. Mem. of Law, at 8. Put forthrightly, the Court is not convinced that a one-paragraph

unpublished order from a different case in a different federal district that is entirely devoid of any

factual or legal elaboration should have any bearing on its decision here. In any event, declining

to apply the same reasoning as the Bell court hardly results in any unexpected hardship or inequity;

as Defendants acknowledge, the decision to grant a stay in these circumstances is altogether

discretionary. See id. at 6.

    C. Potential Prejudice to the Non-Moving Party

        As Defendants have not demonstrated any hardship or inequity if a stay is not granted, the

Court turns to a consideration of potential prejudice to Plaintiff if a stay is granted. Plaintiff

advances several compelling arguments on this point. First, he accurately notes that a litigant’s

access to a federal judicial forum to vindicate his or her statutory civil rights has been upheld time

and again absent an explicit union waiver in a collective bargaining agreement. See Wright v.

Universal Mar. Serv. Corp., 525 U.S. 70, 80 (1998) (reasoning that Supreme Court precedent “at

least stands for the proposition that the right to a federal judicial forum is of sufficient importance

to be protected against less-than-explicit union waiver in a” collective bargaining agreement);

Eastern Associated Coal Corp. v. Massey, 373 F.3d 530, 533 (4th Cir. 2004) (“While a

presumption in favor of arbitration normally governs the interpretation of arbitration clauses in

[collective bargaining agreements], this presumption is inapplicable in the context of statutory

discrimination claims.”). Defendants do not argue that any such explicit waiver exists in the

collective bargaining agreement implicated here, and so the balance tilts in favor of permitting

Plaintiff to pursue his statutory civil rights claims.

        Just as importantly, the Court finds that the timing of Defendants’ motion is particularly

prejudicial to Plaintiff. As noted above, discovery has long since closed and the deadline for



                                                  -6-
dispositive motions has long since passed. Trial is set for next month, and the parties’ pretrial

conference is set for next week. Plaintiff appears prepared to proceed to trial on the date agreed to

at the Rule 26(f) Conference held on January 9, 2019, see Rule 26(f) Conference Report, ECF No.

14, at 5, and Defendants should be prepared to do so as well.

                                       IV. CONCLUSION

       The Court accordingly DENIES Defendants’ Motion to Stay Litigation Pending

Arbitration, ECF No. 34, and DIRECTS the Clerk to send a certified copy of this Opinion and

Order to counsel of record and any unrepresented parties.

                                              ENTER:          December 3, 2019




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE




                                                -7-
